DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions

2. Applicant's election with traverse of Group II, Species II, claims 1-5 in the reply filed on 11/21/2022 is acknowledged. The traversal is not found persuasive some steps of Species II, III are not required for Species I.For the species require a different field of search (e.g., searching different subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/21/2022.

Claim Objections
3.	Claims 1, 2, 5 are objected to because of the following informalities:  S1, S2, S3, S4, S5 need to be defined first like Step 1 (S1), Step 2 (S2) etc..  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 2 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 recites “mounting a protective film..”, “forming a temporary protective cover..” are not clear from claim language as it depends on claim 1. Are these separate steps/structure or part of the protective structure?  Claim language like “..wherein the forming the protective structure in the S3 specifically comprises:” is suggested.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 is rejected under 35 U.S.C. 103 as being obvious over Ho et al (US 2016/0049372 A1).

Regarding claim 1: Ho teaches in Fig. 4, 6d, 6e about a packaging method for selectively encapsulating a packaging structure 1, comprising:


    PNG
    media_image1.png
    410
    587
    media_image1.png
    Greyscale

S1, providing a substrate 12;
S2, mounting components on the substrate, the components comprising a component 20 that needs to be encapsulated and a component that does not need to be encapsulated (as marked);
S3, forming a protective structure in an area of the component that does not need to be encapsulated so as to form a protective area for isolating the component that does not need to be encapsulated and an encapsulating area (144 and above) located outside the protective area (Fig. 6d);
S4, filling the encapsulating area with an injection molding material [0024] (Fig. 4); and
S5, removing the protective structure (Fig. 6e).

Please refer to MPEP 2144.04 “ Changes in Sequence of Adding Ingredients“ as reproduced below.
  
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).


Claim 2 (Original): The packaging method for selectively encapsulating the packaging structure according to claim 1, wherein the S3 specifically comprises:

mounting a protective film on an external surface of the component that does not need to be encapsulated; and

forming a temporary protective cover outside the protective film so as to form the protective area for isolating the component that does not need to be encapsulated and the encapsulating area located outside the protective area.

Claim 3 (Original): The packaging method for selectively encapsulating the packaging structure according to claim 2, wherein forming the temporary protective cover outside the protective film specifically comprises:

The packaging method for selectively encapsulating the packaging structure according to claim 2, wherein forming the temporary protective cover outside the protective film specifically comprises: for each component that does not need to be encapsulated, forming an independent temporary protective cover outside the component that does not need to be encapsulated so as to form the protective area; or for adjacent components that do not need to be encapsulated, forming a same temporary protective cover outside the adjacent components that do not need to be encapsulated so as to form the protective area.


 
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Ho et al (US 2016/0049372 A1) in view of Zhang et al. (US PGPUB 2019/0341352 A1)

Regarding claim 5: Ho does not explicitly talk about wherein after the S4, the method further comprises: sputtering a metal layer on an external surface of the encapsulating area. 

Zhang teaches in [0017] and Fig. 3D about sputtering a metal layer on an external surface of the encapsulating area.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to apply Zhang’s teachings to Ho’s to have the metal layer on an external surface of the encapsulating area for EMI shielding (Zhang, [0017]).


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is the limitations of the claim.


Claims 3-4 are also allowable being depend on allowable claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897